Voting time
The next item is the vote.
(For details of the outcome of the vote: see Minutes)
(FR) Mr President, I would ask you to wait a little while longer because many Members are still stuck in the lifts. Someone had the extraordinary idea of repairing the lifts during the one week of the month in which we are in Strasbourg, when it could be done in the other three.
Mr Goebbels, it is already after 12.00. We have already been waiting for five minutes. I think that we can proceed to the vote.
(Applause)